UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-5021


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LUIS CORTES GONZALEZ, a/k/a Luis,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:07-cr-00063-GEC-JGW-4)


Submitted:   June 14, 2013                   Decided:   June 25, 2013


Before WILKINSON and    GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.   Jean Barrett Hudson, Assistant United
States Attorney, Charlottesville, Virginia; Donald Ray Wolthuis,
Assistant  United   States  Attorney,   Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Luis Cortes Gonzalez (“Gonzalez”) pled guilty to

conspiracy to manufacture, distribute, and possess with intent

to distribute more than five kilograms of cocaine, more than

fifty   grams    of    cocaine      base,     and    more       than     fifty   grams    of

methamphetamine,        in    violation         of    21        U.S.C.     § 846    (2006)

(count one),     and    using      and   carrying       a    firearm       during    or   in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c) (2006) (count sixty-nine), and was sentenced to 120

months’    imprisonment       on    count     one    and    a    consecutive       term   of

sixty     months’     imprisonment       on     count       sixty-nine.            Gonzalez

appealed, and we vacated his conviction and sentence on count

sixty-nine, affirmed his conviction on count one, vacated his

sentence on count one, and twice remanded for resentencing on

that count.

            On   remand,      the    district        court       calculated      Gonzalez’

Guidelines    range     under      the   U.S.    Sentencing         Guidelines      Manual

(“USSG”)    at   120    to    135     months’        imprisonment         and    sentenced

Gonzalez to 120 months’ imprisonment.                       On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating there are no meritorious issues for appeal, but

questioning whether the district court abused its discretion in

imposing sentence.           Gonzalez has filed two pro se supplemental

briefs raising several issues.              We affirm.

                                            2
             We review the sentence imposed by the district court

for     reasonableness        under      an        abuse-of-discretion                    standard.

Gall v. United States, 552 U.S. 38, 41, 51 (2007).                                    This review

entails     appellate       consideration             of        both    the    procedural         and

substantive       reasonableness         of           a     sentence.               Id.     at    51.

A sentence       imposed     within     the       properly             calculated      Guidelines

range is presumed reasonable by this court.                                   United States v.

Mendoza–Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                                         Such a

presumption is rebutted only by showing “that the sentence is

unreasonable      when      measured    against            the     [18     U.S.C.]        § 3553(a)

[(2006)] factors.”            United States v. Montes–Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

             Counsel        and   Gonzalez             both        question          whether      the

district court erred in applying the two-level enhancement under

USSG § 2D1.1(b)(1) and, if so, whether it properly declined to

apply     the    “safety      valve”     provisions                of     USSG       § 5C1.2      and

18 U.S.C. § 3553(e)-(f).              Under USSG § 2D1.1(b)(1), a two-level

increase in a defendant’s offense level is warranted “[i]f a

dangerous        weapon      (including           a        firearm)           was     possessed.”

The enhancement        is     proper     when             the     weapon       at     issue      “was

possessed in connection with drug activity that was part of the

same    course    of   conduct     or    common            scheme        as    the    offense     of

conviction,”      United      States    v.    Manigan,             592     F.3d      621,     628-29

(4th Cir. 2010) (internal quotation marks omitted), even in the

                                              3
absence of “proof of precisely concurrent acts, for example, gun

in hand while in the act of storing drugs, drugs in hand while

in the act of retrieving a gun.”                      United States v. Harris,

128 F.3d    850,    852    (4th   Cir.   1997)       (internal   quotation      marks

omitted).      The    defendant     bears       the    burden    to   show    that    a

connection between his possession of a firearm and his narcotics

offense is “clearly improbable.”               Id. at 852-53.

            We conclude after review of the record that Gonzalez

has not met this burden.           Gonzalez admitted at the guilty plea

hearing to participating in a conspiracy to distribute cocaine

and that he possessed a firearm to protect himself from being

robbed of drugs he was possessing and distributing as part of

the conspiracy.           At resentencing on remand, Gonzalez did not

point to any evidence to suggest that the connection between the

firearm and his narcotics offense was “clearly improbable,” and

this failing continues on appeal.

            Next,     because      Gonzalez          possessed    a    firearm       in

connection    with        his   offense,       the    district    court      properly

declined to apply the safety valve reduction.                     USSG § 5C1.2(a)

(allowing application of the safety valve only if the defendant

“did not use violence or credible threats of violence or possess

a firearm or other dangerous weapon . . . in connection with the

offense”).     We thus discern no error in the district court’s



                                           4
enhancement of Gonzalez’ offense level under USSG § 2D1.1(b)(1)

and its decision not to apply the safety valve reduction.

               Additionally,            in    accordance           with       Anders,       we   have

reviewed       the    remainder          of   the        record    and       the    remainder      of

Gonzalez’       pro     se        supplemental            briefs       and      have     found    no

meritorious issues for review.                      We therefore affirm the district

court’s    amended       judgment.                This    court     requires         that    counsel

inform    Gonzalez,          in    writing,         of     the    right       to    petition      the

Supreme     Court       of        the    United          States     for       further        review.

If Gonzalez      requests          that       a    petition       be    filed,       but     counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this        court          for      leave        to        withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Gonzalez.

               We dispense with oral argument because the facts and

legal    contentions         are        adequately         presented         in    the   materials

before    this       court    and       argument         would    not     aid      the   decisional

process.

                                                                                            AFFIRMED




                                                    5